927 F.2d 596wUnpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karen P. MILLER, as Executrix of the Estate of MilicaPetzak, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-2628.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 31, 1990.Decided March 6, 1991.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 932 F.2D 301.